Citation Nr: 1625785	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  13-36 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease (IHD).

2.  Entitlement to service connection for cardiomyopathy.

3.  Entitlement to service connection for a penile sarcoma.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1981, and he had additional service with the Massachusetts Army National Guard (ANG) until January 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the VA RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that he suffers from IHD, cardiomyopathy, and a penile sarcoma as the result of his exposure to herbicides while serving with the ANG at the Canadian Forces Base in Gagetown, New Brunswick.  

VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o) directs that the Veteran be asked for the approximate dates, location, and nature of the alleged exposure.  If a statement is received from the Veteran, this detailed statement of the Veteran's claimed herbicide exposure must be sent to the Compensation and Pension Service via e-mail and a review be requested of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  

In this case, the above procedures have not been followed.  While VA has received negative responses to requests for confirmation of the Veteran's herbicide exposure, such requests have been based on the Veteran's dates of active duty service, rather than on his claimed exposure to herbicides in Canada while serving in the ANG.  

Of note the Veteran reported receiving two foreign service medals during his time in the National Guard, which he reported were from serving in Canada.

Additionally, while service personnel records appear to have been obtained from his active duty period, they appear incomplete for his ANG service.  The Veteran served with the 101 Engineering Battalion with the 26th Infantry Division of the Massachusetts National Guard.

Accordingly, the case is REMANDED for the following actions:

1.  Verify with the Massachusetts ANG the Veteran's dates and locations of active duty service for training (ACDUTRA) and inactive duty service for training (INACDUTRA).  Ensure that the Veteran's entire personnel file and service treatment records from his ANG service have been associated with the Veteran's claims file.  

2.  Then, comply with the provisions of VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o) and attempt to verify the Veteran's claimed herbicide exposure as follows:

(a) Request that the Veteran provide any additional details regarding the approximate dates, location, and nature of the alleged exposure.

(b) Furnish a detailed description of the Veteran's claimed exposure while in Canada to the Compensation and Pension Service via e-mail and request a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged.

(c) If a negative response is received from the Compensation and Pension Service, submit a request to JSRRC for verification of exposure to herbicides.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence. If any of the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


